COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-452-CV
 
NED
I. SPIRITAS, JANICE SPIRITAS AND                               APPELLANTS
JEFFREY G. SOBEL, AS
TRUSTEES OF 
THE
NED I. SPIRITAS PROPERTY TRUST                                                 
 
                                                   V.
 
SPIRITAS
SD 1999 TRUST, SPIRITAS                                      APPELLEES
SF 1999 TRUST, SPIRITAS
RANCH 
ENTERPRISES, L.L.P.,
STEVEN SPIRITAS,
INDIVIDUALLY AND AS
TRUSTEE OF 
THE SPIRITAS SF 1999
TRUST AND 
SUSAN DAVIDOFF,
INDIVIDUALLY 
AND AS TRUSTEE OF THE
SPIRITAS 
SD
1999 TRUST                                                                                  
                                                                                                        
                                               ----------
            FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and GARDNER,
J.  
 
DELIVERED: February 22,
2007  




[1]See Tex. R. App. P. 47.4.